DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed January 14, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Comments and Notes

All changes to the claims must be indicated using proper formatting such as double brackets or strikethrough to indicate deletions. It is noted that in claims 1 and 2, the ranges in the weight ratio at the end of each claim in the claim set filed January 14, 2022 contain hyphens, while the ranges in weight ratios in the previous set of claims, filed August 17, 2021, contained the word “to” rather than hyphens. No indication of this change was set forth. Failure to properly format future claim amendments may result in the mailing of a Notice of Non-Compliant Amendment.

Response to Amendment

The declaration under 37 CFR 1.132 filed January 14, 2022 is insufficient to overcome the rejection of claims 1, 8 – 10, 13, 16 – 18, 20, 34 – 36, 43, 48, 49 and 53 based upon Liang et al., Lee et al., Huang et al. and Tangutoori et al. as set forth in the last Office action because: the data set forth in the declaration does not establish evidence of unexpected results that are reasonably commensurate in scope with the instant claims.
The declaration presents data for the amount of drug (a statin, but which one was not indicated) present in the aortas of the experimental mice after homogenized of the removed aortas and the drug content assayed. The stated experimental procedure does not reference plaque isolation from the removed aortas but the table with results references the drug concentration in the plaque and not just the tissue in general that would result from the stated method steps. While the results for 8 different delivery systems were reported, the only systems that can be compared are additional examples 2, 3 and 5 as these samples only vary from each other in weight ratio of CL1 present with the other ingredients remaining constant. The weight ratio of the components in the other additional examples all varied so comparison to determine the effects of a particular component cannot be ascertained. The presence of a targeting ligand capable of binding specifically to the activated CD44 molecule, a required element for the claimed structure, is not reported as being present for any of the examples. Examples 2, 3 and 5 comprised 9, 8 or 5 parts CL1 respectively with 1.5 parts distearoylphosphatidylethanolamine (DSPE) and 2.5 parts 
Even if the evidence did show criticality, that evidence would be limited to formulations that comprise CL1, 2.5 parts DSPE and 1.5 parts DSPC and the claims are much broader than such delivery systems. The cerasome and lipid composition of the delivery system would reasonably be expected to alter the characteristics of the delivery system and no explanation as to what the expected results to establish the results are in fact unexpected and that such results are reasonable commensurate in scope with the claims has been set forth. Therefore the evidence of record in support of unexpected results does not outweigh the prima facie case of obviousness.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 – 10, 13, 16 – 18, 20, 34 – 36, 43, 48, 49 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 2 have each been amended to read, in part, “wherein the surface of the vesicle has an inorganic polysiloxane reticulate structure and is coupled to the targeting ligand” and “a distearoylphosphatidylethanolamine (DSPE) molecule for use in coupling to the targeting ligand by a covalent bond”. The attachment points and nature of the attachments for the targeting ligand in the claimed structure are unclear. The former limitation appears to indicate that the targeting ligand is also attached to polysiloxane reticulate structure. The latter limitation requires attachment of the targeting ligand, such as hyaluronic acid, to a DSPE lipid molecule by a covalent bond. So does this combination of limitations require at least a non-covalent interaction such as the formation of a hydrogen bond between the targeting ligand and the polysiloxane along with a covalent linkage to the DSPE? Or is the former limitation indicating that such targeting ligands are present on the surface on the vesicle and the connection to the rest of the structure is through the DSPE molecule as recited 
The dependent claims fall therewith. 
Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 2, 8, 10, 13, 16 – 18, 20, 34, 35,  48, 49 and 53 were rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (ACSNano, 2015) in view of Lee et al. (Biochim Biophys Acta, 1995), Huang et al. (US 2012/0107229) and Tangutoori et al. (WO 2015/031536). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 20, 2021 and those set forth herein.
As to new claims 48 and 49, the presence of such cerasome monomers and DOTAP was already discussed, with the CFL cerasome used by Liang et al. meeting the limitations of new claim 48 and Tangutoori et al. rendering obvious the inclusion of DOTAP. Huang et al. discloses the statins simvastatin and lovastatin while rosuvastatin is disclosed by Zadini et al.
Applicants traverse this rejection on the grounds that when a proposed modification would render the prior art invention unsatisfactory for its intended purpose, there is no suggestion or motivation for the proposed modification and if there is a change in the principle of operation, the teachings of references are not sufficient to render the claims prima facie obvious. The thermosensitive cerasomes of the primary reference Liang are achieved by the inclusion of low temperature-sensitive liposomes that requires the presence of DPPC and MSPC as heat sensitive components which requires the use of heat to release the payload; uses DSPE-PEG 2000 and fails to disclose or suggest the claimed weight ratio. The claimed invention uses DSPE, not 
These arguments are unpersuasive. The instant claims do not exclude the presence of PEG moiety on the DSPE or lipids such as DPPC and MSPC, with the last portion of the claimed weight ratio merely being defined as “other lipids”. The DSPE of the instant claims is used in coupling to the targeting ligand and a covalent linkage is required, but there is no requirement of, for example, a direct covalent linkage between the DSPE head group and the targeting ligand, allowing for the presence of a PEG linker to the targeting ligand, such as the DSPE-PEG-folate targeting moiety disclosed by Lee et al. In both Liang et al. and Lee et al., covalent bonds are used to form the linkage as required by claim 1. The instant claims are also drawn to a composition, not 
Applicants also traverse on the grounds that the claimed invention is also not rendered obvious because the claimed invention exhibits unexpected results, such as the superior performance in drug delivery and release at target sites. The Declaration provides the results of cerasome delivery systems with various weight ratios. Large portions of the declaration are reproduced in the arguments. None of the cited references discloses or suggests the unexpected results. The heat induced payload release of Liang et al. relies on heat sensitive components that are absent from the claimed invention. DSPE-PEG-2000 rather than DSPE is used and the proposed combination does not lead to structures having the claimed weight ratio.
These arguments are unpersuasive. PEF and heat sensitive lipids are not excluded from the scope of the instant claims. As discussed in greater detail above, the evidence presented in the declaration is unpersuasive. No targeting ligand was mentioned and it appears only the total drug content of the aortic tissue in its entirety .

Claims 8 and 9 were rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., Lee et al., Huang et al. and Tangutoori et al. further in view of Kawataki et al. (Chem Lett, 2011). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 20, 2021 and those set forth herein.
Applicants do not present any specific arguments regarding Kawataki et al. for the Examiner to address herein. Therefore the rejection is maintained for the reasons set forth in the Office Action mailed October 20, 2021 and those set forth above regarding Liang et al., Lee et al., Huang et al. and Tangutoori et al. above.

Claims 20, 34 and 53 were rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., Lee et al., Huang et al. and Tangutoori et al. further in view of Zadini et al. (US .
Applicants do not present any specific arguments regarding Zadini et al. for the Examiner to address herein. Therefore the rejection is maintained for the reasons set forth in the Office Action mailed October 20, 2021 and those set forth above regarding Liang et al., Lee et al., Huang et al. and Tangutoori et al. above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618